                      Case 1:21-cv-02253-JMF Document 32 Filed 07/30/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              Southern District
                                             __________ DistrictofofNew York
                                                                     __________


        BLUESTONE RESOURCES, INC., et al                       )
                             Plaintiff                         )
                                v.                             )      Case No. 21-cv-02253 (JMF)
      GREENSILL CAPITAL (UK) LIMITED, et al.                   )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Roland Hartley-Urquhart                                                                                       .


Date:          07/30/2021                                                               /s/ Alexandra Larkin
                                                                                         Attorney’s signature


                                                                                          Alexandra Larkin
                                                                                     Printed name and bar number


                                                                                  30 Rockefeller Plaza, 26th Floor
                                                                                    New York, New York 10112
                                                                                               Address

                                                                               alexandra.larkin@haynesboone.com.
                                                                                            E-mail address

                                                                                          (212) 835-4830
                                                                                          Telephone number

                                                                                           (212) 884-8239
                                                                                             FAX number
